DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered. 

Response to Amendment
Claims 1, 12 and 22 have been amended. Claims 1-26 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy et al. (Muthuswamy; US Pub No. 2019/0260111 A1) in view of Almer et al. (Almer; US Pub No. 2017/0278585 A1).
As per claim 1, Muthuswamy teaches a wireless earbud configured to produce electromagnetic radiation to wirelessly communicate with a remotely located electronic device, the wireless earbud comprising:
a.    an earbud body (Fig. 1, Earbuds 102, 104) comprising:
i.    a rear body housing (Fig. 1, Earbuds 102, 104); and
ii.    an ear tip for inserting into an ear of a user (Fig. 1, Earbuds 102, 104; paragraph [0021], lines 1-6: earbud positioned in ear of a user); and
… the electromagnetic radiation produced by the earbud back through the rear body housing away from the earbud body and a head and a body of a user when the wireless earbud is worn by the user (Fig. 3; paragraph [0032], lines 4-6 & 9-16).
	Muthuswamy does not expressly teach b.    an electromagnetic shielding material coupled to the rear body housing, wherein the electromagnetic shielding material deflects, rather than traps, the electromagnetic radiation produced by the… device… back through the rear body housing away from the… device… and a head and a body of a user.
b.    an electromagnetic shielding material coupled to the rear body housing (paragraph [0027], lines 1-5; paragraph [0028]), wherein the electromagnetic shielding material deflects, rather than traps, the electromagnetic radiation produced by the… device… back through the rear body housing away from the… device… and a head and a body of a user (paragraph [0025]; paragraph [0029], lines 4-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the EMF radiation shielding as taught by Almer, since Almer states in paragraph [0025] that such a modification would result in reducing a user’s exposure to harmful EMF radiation.
As per claim 2, Muthuswamy in view of Almer further teaches the wireless earbud of Claim 1, wherein the electromagnetic shielding material is coupled to the body housing using an adhesive backing (Almer, paragraph [0028]).
As per claim 6, Muthuswamy in view of Almer further teaches the wireless earbud of Claim 1, wherein the electromagnetic shielding material is coupled to an outside of the earbud housing (Muthuswamy, Fig. 1, Earbuds 102, 104; Almer, paragraph [0027], lines 1-5; paragraph [0028]: applied to bottom of electronic device).
As per claim 8, Muthuswamy in view of Almer further teaches the wireless earbud of Claim 1, wherein the earbud comprises one of a wired earbud, a wireless earbud and a truly wireless earbud (Muthuswamy, paragraph [0001]: wireless earbuds).
As per claim 9, Muthuswamy in view of Almer further teaches the wireless earbud of Claim 1, wherein the electromagnetic shielding material comprises one of silver, copper and a combination thereof (Almer, paragraph [0027], lines 7-9).
As per claim 22, (see rejection of claim 1 above) a method of manufacturing a wireless earbud configured to produce electromagnetic radiation to wireless communicate with a remotely located electronic device, the method comprising:
a.    coupling an ear tip for inserting into an ear of a user to a rear body housing of the wireless earbud; and
b.    coupling an electromagnetic shielding material to the rear body housing, wherein the electromagnetic shielding material is adapted to deflect, rather than trap, the electromagnetic radiation produced by the wireless earbud back through the rear body housing away from the wireless earbud and a head and a body of a user when the wireless earbud is worn by the user.
As per claim 23, (see rejection of claim 2 above) the method of Claim 22, wherein the electromagnetic shielding material is coupled to the body housing using an adhesive backing.
As per claim 24, (see rejection of claim 4 above) the method of Claim 22, wherein the electromagnetic shielding material is coupled to a stem of the rear body housing.
As per claim 25, (see rejection of claim 5 above) the method of Claim 22, wherein the electromagnetic shielding material comprises a wrap that is slipped onto the rear body housing.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Almer as applied to claim 1 above, and further in view of Linden et al. (Linden; US Pub No. 2019/0327550 A1).
As per claim 3, Muthuswamy in view of Almer teaches the wireless earbud of Claim 1.
 wherein the electromagnetic shielding material is coupled to the rear body housing and on a same side as the ear tip.
Linden teaches wherein the electromagnetic shielding material is coupled to the rear body housing and on a same side as the ear tip (Fig. 11, Electromagnetic Shielding Element 175, Foam Tip 120).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the electromagnetic shielding position as taught by Linden, since Linden states in paragraph [0093] that such a modification would result in reducing the risk of interference.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Almer as applied to claim 1 above, and further in view of Coloney (US Pub No. 2002/0097188 A1).
As per claim 4, Muthuswamy in view of Almer teaches the wireless earbud of Claim 1.
Muthuswamy in view of Almer does not expressly teach wherein the electromagnetic shielding material is coupled to a stem of the earbud body.
Coloney teaches wherein the electromagnetic shielding material is coupled to a stem of the earbud body (Fig. 3, Screen 22).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the EM shielding as taught by Coloney, since 
As per claim 5, Muthuswamy in view of Almer teaches the wireless earbud of Claim 1.
 Muthuswamy in view of Almer does not expressly teach wherein the electromagnetic shielding material comprises a wrap that is slipped onto the earbud body.
Coloney teaches wherein the electromagnetic shielding material comprises a wrap that is slipped onto the earbud body (paragraph [0014], lines 7-11: removably attached shield).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the EM shielding as taught by Coloney, since Coloney states in paragraph [0008] that such a modification would result in minimizing a user’s exposure to EM radiation.

Claims 12, 13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Almer and Coloney.
As per claim 12, Muthuswamy in view of Almer teaches (see rejection of claim 1 above) a set of wireless earphones configured to wirelessly communicate with a remotely located electronic device, the set of wireless earphones comprising:
a.    a wireless left earbud configured to produce electromagnetic radiation and comprising an electromagnetic shielding material coupled to… a left earbud body housing; and
b.    a wireless right earbud configured to produce electromagnetic radiation and comprising an electromagnetic shielding material coupled to… a right earbud body housing,
wherein the electromagnetic shielding material of the wireless left earbud and the wireless right earbud deflects, rather than traps, the electromagnetic radiation produced by the wireless left earbud and the wireless right earbud back through the left earbud body housing and the right earbud body housing away from the wireless left earbud and the wireless right earbud and a head and a body of a user when the left earbud and the right earbud are worn by the user.
Muthuswamy in view of Almer does not expressly teach an electromagnetic shielding material coupled to a left/right earbud stem.
Coloney teaches an electromagnetic shielding material coupled to a left/right earbud stem (Fig. 3, Screen 22).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the EM shielding as taught by Coloney, since Coloney states in paragraph [0008] that such a modification would result in minimizing a user’s exposure to EM radiation.
As per claim 13, Muthuswamy in view of Almer and Coloney further teaches the set of wireless earphones of Claim 12, wherein the electromagnetic shielding material is coupled to the wireless left earbud and the wireless right earbud using an adhesive backing (see rejection of claim 2 above).
As per claim 15, Muthuswamy in view of Almer and Coloney further teaches the set of wireless earphones of Claim 12, wherein the electromagnetic shielding material comprises a wrap that is slipped onto the left earbud stem and the right earbud stem (see rejection of claim 5 above).
As per claim 16, Muthuswamy in view of Almer and Coloney further teaches the set of wireless earphones of Claim 12, wherein the electromagnetic shielding material is coupled to an outside of the wireless left earbud and the wireless right earbud housing (see rejection of claim 6 above).
As per claim 18 Muthuswamy in view of Almer and Coloney further teaches the set of wireless earphones of Claim 12, wherein the wireless left earbud and the wireless right earbud comprise one of a wireless earbud and a truly wireless earbud (see rejection of claim 8 above).
As per claim 19, Muthuswamy in view of Almer and Coloney further teaches the set of wireless earphones of Claim 12, wherein the electromagnetic shielding material comprises one of silver, copper and a combination thereof (see rejection of claim 9 above).

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Almer and Coloney as applied above, and further in view of Linden.
As per claim 14, Muthuswamy in view of Almer and Coloney, and further in view of Linden, teaches the set of wireless earphones of Claim 12, wherein the electromagnetic shielding material is coupled to a rear body housing and on a same side as an ear tip of the wireless left earbud and the wireless right earbud (see rejection of claim 3 above).
As per claim 17, Muthuswamy in view of Almer and Coloney teaches the set of wireless earphones of Claim 12.
 Muthuswamy in view of Almer and Coloney does not expressly teach wherein the electromagnetic shielding material is coupled within an interior of the left earbud housing and the right earbud body housing.
wherein the electromagnetic shielding material is coupled within an interior of the left earbud housing and the right earbud body housing (Fig. 11, Electromagnetic Shielding Element 175, Foam Tip 120).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the electromagnetic shielding position as taught by Linden, since Linden states in paragraph [0093] that such a modification would result in reducing the risk of interference.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Almer as applied to claim 1 above, and further in view of Al Yazdi et al. (Al Yazdi; US Pub No. 2015/0107022 A1).
As per claim 10, Muthuswamy in view of Almer teaches the wireless earbud of Claim 1.
Muthuswamy in view of Almer does not expressly teach wherein the electromagnetic shielding material comprises a Y-shield paint or coating.
Al Yazdi teaches wherein the electromagnetic shielding material comprises a Y-shield paint or coating (paragraph [0037], lines 7-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the YSHIELD coating/paint as taught by Al Yazdi, .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Almer and Coloney as applied to claim 12 above, and further in view of Al Yazdi.
As per claim 20, Muthuswamy in view of Almer and Coloney teaches the set of wireless earphones of Claim 12.
Muthuswamy in view of Almer and Coloney does not expressly teach wherein the electromagnetic shielding material comprises a Y-shield paint or coating.
Al Yazdi teaches wherein the electromagnetic shielding material comprises a Y-shield paint or coating (paragraph [0037], lines 7-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the YSHIELD coating/paint as taught by Al Yazdi, since Al Yazdi states in paragraph [0037] that such a modification would result in shielding from EMF.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Almer as applied to claim 1 above, and further in view of Hale (US Pub No. 2017/0164670 A1).
As per claim 11, Muthuswamy in view of Almer teaches the wireless earbud of Claim 1.
Muthuswamy in view of Almer does not expressly teach wherein the electromagnetic shielding material comprises an AL60 wall shield or coating.
wherein the electromagnetic shielding material comprises an AL60 wall shield or coating (paragraphs [0067] & [0098]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the AL60 material as taught by Hale, since Hale states that the use of any one of a plurality of materials to shield EMF radio-wave/microwave was well known in the art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Almer and Coloney as applied to claim 12 above, and further in view of Hale.
As per claim 21, Muthuswamy in view of Almer and Coloney teaches the set of wireless earphones of Claim 12.
Muthuswamy in view of Almer and Coloney does not expressly teach wherein the electromagnetic shielding material comprises an AL60 wall shield or coating.
Hale teaches wherein the electromagnetic shielding material comprises an AL60 wall shield or coating (paragraphs [0067] & [0098]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the AL60 material as taught by Hale, since Hale states that the use of any one of a plurality of materials to shield EMF radio-wave/microwave was well known in the art.
Claims 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthuswamy in view of Almer as applied above, and further in view of Lamar et al. (Lamar; US Pub No. 2015/0382096 A1).
As per claim 7, Muthuswamy in view of Almer teaches the wireless earbud of Claim 1.
 wherein the electromagnetic shielding material is coupled within an interior of the earbud housing.
Lamar teaches wherein the electromagnetic shielding material is coupled within an interior of the earbud housing (paragraph [0173], lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the headphones having a strut/capsule containing a cork material for blocking EMFs as taught by Lamar, since Lamar states in paragraph [0173] that such a modification would result in blocking EMFs produced by at the strut/capsule location of the headphones.
As per claim 26, Muthuswamy in view of Almer teaches the method of Claim 22.
Muthuswamy in view of Almer does not expressly teach wherein the electromagnetic shielding material is coupled within an interior of the rear body housing.
Lamar teaches wherein the electromagnetic shielding material is coupled within an interior of the earbud housing (paragraph [0173], lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the headphones having a strut/capsule containing a cork material for blocking EMFs as taught by Lamar, since Lamar states in paragraph [0173] that such a modification would result in blocking EMFs produced by at the strut/capsule location of the headphones.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684